UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6086


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RONNIE LOGAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:00-cr-00068-MR-1)


Submitted:    November 17, 2009            Decided:   November 20, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronnie Logan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronnie        Logan   appeals     the     district   court’s       order

denying    his    18   U.S.C.     §   3582(c)(2)    (2006)   motion.     We     have

reviewed the record and find no reversible error.                    Accordingly,

we affirm for the reasons stated by the district court.                      United

States    v.     Logan,    No.    3:00-cr-00068-MR-1      (W.D.N.C.     Jan.    13,

2009).     We deny Logan’s motion for appointment of counsel.                     We

dispense       with    oral   argument      because    the   facts     and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                          2